Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 10/04/2021.
3.	Claims 7-8 are cancelled.  Claims 6 and 9-15 are currently pending in this Office action.  


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 recite the limitation of "the processor" in line 12 of claim 6 and in line 11 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear how “the processor” of line 12 is related to “the first processor” of line 5 of claim 6. Clarification is required.  



                                                                                                                                                                                                  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “SDN-based Live VM Migration Across Dataceters”, SIGCOMM’14, August 17-22, 2014, 2 pages (hereinafter Liu) in view of U.S. 7,895,104 (hereinafter Lee).

Regarding claims 6 and 12, Liu discloses a data migration system, comprising
a first data center provided in a first area, which is connected to a second data center provided in a second area over an SDN (Software Defined Network),
wherein the first data center includes:
a first server that includes a first processor and a first storage unit that stores data, a request processing unit that transmits the data from the first data center to the second data center as a migration destination, and a migration determination unit that determines whether the data is to be migrated based on an execution state of the first processor (pg. 583, col. pg. 584, col. 1, [Fig. 1(a) illustrates our proposed system architecture…we deploy a global orchestrator to coordinate information sharing among the Cloud OSes and the network controllers, and deploy a programmable gateway to carry out NAPT to make sure that the packets forwarded to the Internet is compatible with the Internet protocol stacks…]; pg. 584, col. 2, [We implement and deploy above design on multi-site datacenter testbed…The gateway is implemented using Open vSwitch (OVS).  Particularly, we implement the network address translation logic as an application on the floodlight…]; “As shown in Fig. 1(b), the deployment consists two sites, THU site and HCR&D site…”); and

    PNG
    media_image1.png
    355
    408
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    281
    451
    media_image2.png
    Greyscale

a control device that controls the SDN,
wherein upon determining the data is to be migrated based on an execution state of the processor, the request processing unit transmits a request for migration destination information to the second data center, and transmits the migration destination information received from the second data center, identification information on the first server, and identification information on the second server, which are identification information on the respective servers, to the control device, wherein the control device changes a communication setting between the first server and the second server based on the migration destination information and migration source information received from the first server and SDN setting data on the communication setting of the SDN stored in a storage unit in advance (pgs. 583-584, col. 2, [2.1 Control Across Datacenters] and [2.2 Communication Across Datacenters]; “For example, after migrating a VM from one datacenter to another one, both the original and destination datacenters require to update routing path to forward packets destined to the migrated VM to the new location”; “…we propose to use the network controller to respond with arp requests. To implement this, each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it says, and the global orchestrator maintains a similar table containing mapping information of all devices… The specific rules of such translation is dynamically determined by the SDN controller),
wherein the migration determination unit receives gateway system data in the second area from the second data center, and determines whether the data conforms to the gateway system based on comparing the data to be migrated to the received gateway system data  to determine whether the data migration is enabled (pgs. 583-584, col. 2, [Solutions…]; pg. 584, col. 1, [In this system, we collaborate Cloud OS…] and  [Network-based optimization can be easily implemented on the controller in two aspects]; “…a live migration always requires the migrated VM maintaining its original MAC and IP addresses”; “…each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it stays, and the global orchestrator maintains a similar table containing mapping information of all devices…” <the examiner interprets that in order for each network controller to maintain a table that records the mapping information teaches that some kind of comparison or identification or confirmation process has been performed and therefore, the teaching of Liu reads on this feature of comparison of two information> ; and “If a request is about the VM located in another data center, the network controller will ask the orchestrator to get the corresponding MAC address”),
wherein the control device executes a change in the communication setting when receiving a determination result that the migration is enabled based on the comparison of the data 
Liu does not explicitly disclose the claimed features of utilizing a legal system data; and wherein the legal system data including legal data indicating laws of one or more jurisdictions and public comments data indicating one or more public comments about the laws included in the legal data.  However, Lee discloses the feature of utilizing a legal system including legal information; and “the docket consists of the materials specifically referenced in the Federal Register document, any public comments received, and other information used by decision-makers or otherwise related to the Agency rulemaking activity, such as supporting analyses” (col. 5, lns. 33-47).  Lee further discloses that “The civil legal database 114 can provide information as to litigation… One example database is the PACER database… tracks litigation dockets for both civil and criminal actions for various jurisdictions in the United States…” (col. 6, lns. 21-46) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Lee in the system of Liu in view of the desire to enhance the data migration system by utilizing the legal system data resulting in improving the efficiency of the optimized resource controlling process. 

Regarding claims 9 and 13, Liu in view of Lee discloses the data migration system wherein the migration determination unit determines whether the data conforms to the legal utilizing the legal database containing newly updated information; and an automatic update may occur in response to the prosecution/litigation event, etc.).  Therefore, the limitations of claims 9 and 13 are rejected in the analysis of claims 6 or 12, and the claims are rejected on that basis.

Regarding claims 11 and 15, Liu in view of Lee discloses the data migration system wherein when the SDN setting data is changed, the control device notifies a display unit of a manager terminal connected to the first server of a fact, and when the data has been migrated, the control device notifies the manager terminal of the fact (Liu: pg. 583, col. 2, [2.1 Control Across Datacenters] and [2.2 Communication Across Databcenters]) and (Lee: col. 7, lns. 16-22).  Therefore, the limitations of claims 11 and 15 are rejected in the analysis of claims 6 or 12, and the claims are rejected on that basis.

11.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee, and further in view of U.S. 2017/0187686 (hereinafter Shaikh).

Regarding claims 10 and 14, Liu in view of Lee does not explicitly disclose the data migration system wherein the migration determination unit repeats data migration determination until determining that migration of the data is permitted when determining that the migration of the data is not permitted, and transmits the request for the migration destination information to another second server provided in the second data center or another server provided in another With services migrating from supply to demand,…” and “…the lookup is checked against the TMCS 1010 and where a path is identified or considered to be questionable the flow based forwarding path is not fulfilled until further validation of the requested path is confirmed”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Shiakh in the system of Liu and Lee in view of the desire to enhance the data migration process by utilizing the data validating scheme resulting in improving the efficiency of the optimized resource controlling process. 

Response to Arguments
12.	Applicant's arguments filed on 07/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Liu and Lee references do not teach the recited claim limitations of “wherein upon determining the data is to be migrated based on an execution state of the processor, the request processing unit…and transmits the migration destination information received from the second data center, identification information on the first server, and identification information on the second server, which are identification information on the respective servers, to the control device.”   More specifically, applicant argues that Liu does not disclose the transmission of “migration destination information…, identification information on the first server, and identification information on the second server” because the system of Liu does not utilize a legal system data.  However, the examiner disagrees with the argument.  Contrary to applicant’s argument, Liu discloses  that “For example, after migrating a VM from one datacenter to another one, both the original and destination datacenters require to update routing path to forward packets destined to the migrated VM to the new location” “For example, after migrating a VM from one datacenter to another one, both the original and destination datacenters require to update routing path to forward packets destined to the migrated VM to the new location” (pg. 583, col. 2,  [2.1 Control Across Datacenters]).  Liu additionally discloses “…we propose to use the network controller to respond with arp requests. To implement this, each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it says, and the global orchestrator maintains a similar table containing mapping information of all devices… The specific rules of such translation is dynamically determined by the SDN controller (pgs. 583-584, col. 2, and [2.2 Communication Across Datacenters]).  As explained in the rejection above, Liu continues to disclose that “…a live migration always requires the migrated VM maintaining its original MAC and IP addresses”; and “…each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it stays, and the global orchestrator maintains a similar table containing mapping information of all devices…” and “If a request is about the VM located in another data center, the network controller will ask the orchestrator to get the corresponding MAC address” (pgs. 583-584, col. 2, [Solutions…]; pg. 584, col. 1, [In this system, we collaborate Cloud OS…] and [Network-based optimization can be easily implemented on the controller in two aspects]).  
Although Liu does not discloses all of the claimed limitations, the features not disclosed by Liu are disclosed by Lee.  More particularly, Lee discloses the features of utilizing a legal system including legal information.  Lee further disclose that “the docket consists of the materials specifically referenced in the Federal Register document, any public comments received, and other information used by decision-makers or otherwise related to the Agency legal database 114 can provide information as to litigation… One example database is the PACER database… tracks litigation dockets for both civil and criminal actions for various jurisdictions in the United States…” (col. 6, lns. 21-46).  It should be noted that while neither reference discloses all the claimed limitation singularly, the Liu reference recites a number of them and the remaining elements are taught by the Lee reference.  The examiner holds that one of ordinary skill in the art would combine these features as explained in the rejection above. It should also be noted that the test for obviousness is whether the combine teaching of the references would have suggested the combination to one with ordinary skill in the art, not whether each reference individually meets the each claim limitation.  In addition, it should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161